                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

LESLIE MADDALONE,                                        )
                                                         )
                 Plaintiff,                              )
                                                         )
v.                                                       ) Case No. 4:18-CV-1610-SNLJ
                                                         )
ANDREW M. SAUL1,                                         )
Commissioner of the Social                               )
Security Administration,                                 )
                                                         )
                  Defendant.                             )

                                   MEMORANDUM AND ORDER

        The Commissioner of the Social Security Administration denied plaintiff Leslie

Maddalone’s application for Disability Insurance Benefits under Titles II and XVI of the

Social Security Act. Plaintiff now seeks judicial review (#9). The Commissioner opposes

the motion (#16), and the issue is ripe. As discussed below, the Commissioner’s decision

is supported by substantial evidence on the record as a whole and is affirmed.

I.      Procedural History

        Plaintiff Maddalone was born in 1983, attended school through high school, and

worked as a fast food cashier, restaurant server, and bartender. She worked as a

bartender from November 2011 through December 2014, when, on December 29, 2014,

she reported to the emergency department with severe headache, nausea, vomiting, chills,

and neck, eye, and ear pain. She was diagnosed with a cerebral aneurysm and underwent


1
  After this case was filed, Saul was confirmed as the Commissioner of the Social Security Administration. Pursuant
to Federal Rule of Civil Procedure 25(d), Saul is substituted for Deputy Commissioner Nancy A. Berryhill as the
defendant in this suit.

                                                         1
a cerebral angiogram with stent assisted coil embolization on December 30. She

underwent numerous evaluations after surgery, and she was deemed to have no defects in

swallowing, speech, ambulating, caring for herself, and strength. On January 12, 2015,

she was discharged from the hospital and told to “take it slow” when returning to work

and “to not overdo it” and not to take double-shifts. On January 20, plaintiff reported to

her neurosurgeon, Dr. Callison, that she was extremely fatigued and very easily agitated,

but she denied other neurological symptoms. On February 5, she called Dr. Callison to

request a letter to be released back to work, and the doctor’s staff faxed a letter. Plaintiff,

however, did not return to work.

       Plaintiff saw her primary care physician, Dr. Richard Jotte, on June 1, 2015,and

she told him that the Celexa (antidepressant) she’d been prescribed was not working. Dr.

Jotte prescribed Zoloft instead. When she saw him again on January 16, 2016, she stated

her adverse symptoms returned after she ran out of Zoloft, but otherwise she was doing

well. She required no additional significant medical treatment until she became pregnant

in late 2016.

       Plaintiff did not see Dr. Callison again until November 15, 2016. She reported she

was pregnant and suffered from continued short-term memory difficulty and headache.

She was awake, alert, cooperative, and oriented to person, place, and time. Her speech

was fluent and she did not demonstrate aphasia. Dr. Collison noted that her concentration

and memory were impaired. A scan showed recanalization of the aneurysm, so she

underwent a second surgery with coiling on November 16. After the recoiling, Dr.

Callison detailed no addition adverse symptoms related to the aneurysm, and he did not

                                               2
recommend any treatment for her memory problems. Plaintiff was discharged from the

hospital on November 18. Although she continued to report headaches, they were

attributed to her pregnancy. A followup MRI scan showed normal results.

       Plaintiff’s high-risk pregnancy obstetrician examined plaintiff from January 12 to

May 11, 2017. Plaintiff requested a tubal ligation during her upcoming Caesarean

section. She reported headaches, but she said they were improving and responded to

Tylenol.

       When she applied for disability on September 29, 2015, plaintiff reported she lived

in a house with her children. She took care of her children, prepared meals, cleaned the

house, and did laundry. She could tend to her personal care, such as dressing bathing,

caring for her hair, feeding herself, and using the toilet. She needed reminders to take her

medicine, but she was able to drive her car to visit the grocery store, friends, or her

parents.

       Alison Burner, M.A., a licensed psychologist, conducted a psychological

evaluation of plaintiff on June 12, 2017, at the request of plaintiff’s non-attorney

representative. Plaintiff reported memory difficulties and that she became easily agitated.

She told Ms. Burner that her doctor had not released her for work after the aneurysm

because of memory problems. She also told Ms. Burner that she could not drive because

she became confused and lost, that she could not engage in household tasks as she did

before, and that she has isolated herself from friends. During the exam, however,

plaintiff did not demonstrate any psychomotor agitation, and her speech was clear. Ms.

Burner conducted IQ and memory tests. Plaintiff scored a full scale IQ of 84 and a

                                              3
working memory index score of 83. Although Ms. Burner reported that plaintiff’s

memory quotients fell within the low average range in all areas, she noted extremely low

scores in some areas. Based on those results, Ms. Burner opined plaintiff lacked many of

the mental abilities and aptitudes needed to meet the competitive standards of work in

many areas.

       The ALJ held a hearing on July 31, 2017. Plaintiff had given birth just three

weeks before. Plaintiff testified she was unable to work because she had difficulty being

around others and because her memory was “really bad.” She testified she did not

receive any treatment for her memory problems and that she did not see Dr. Calliston for

two years because she did not have insurance. She lived with her boyfriend and her three

children and cared her for her newborn and other children by herself. If she had to, she

could drive and shop for groceries. She did the dishes at home and still experienced daily

headaches that were cured with Tylenol.

       A vocational expert also testified at the hearing.

       The Administrative Law Judge concluded on November 29, 2017 that plaintiff

was not under a disability as defined in the Social Security Act. May 11, 2018, the

Appeals Council denied plaintiff’s request for review, making the ALJ’s decision the

final decision of the Commissioner.

II.    Disability Determination—Five Steps

       A disability is defined as the “inability to engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has

lasted or can be expected to last for a continuous period of not less than 12 months[.]” 42

                                              4
U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). A claimant has a disability “only if his physical

or mental impairment or impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and work experience,

engage in any other kind of substantial gainful work which exists in the national

economy[.]” Id. §§ 423(d)(2)(A), 1382c(a)(3)(B).

       The Commissioner follows a five-step sequential process when evaluating whether

the claimant has a disability. 20 C.F.R. §§ 404.1520(a)(1), 416.920(a)(1). First, the

Commissioner considers the claimant’s work activity. If the claimant is engaged in

substantial gainful activity, the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(i),

416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the

Commissioner looks to see “whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work

activities.” Dixon v. Barnhart, 353 F.3d 602, 605 (8th Cir. 2003); see also 20 C.F.R. §§

404.1520(a)(4)(ii), 416.920(a)(4)(ii). “An impairment is not severe if it amounts only to a

slight abnormality that would not significantly limit the claimant’s physical or mental

ability to do basic work activities.” Kirby v. Astrue, 500 F.3d 705, 707 (8th Cir. 2007);

see also 20 C.F.R. §§ 404.1520(c), 404.1520a(d), 416.920(c), 416.920a(d).

       Third, if the claimant has a severe impairment, the Commissioner considers the

impairment’s medical severity. If the impairment meets or equals one of the

presumptively disabling impairments listed in the regulations, the claimant is considered



                                             5
disabled, regardless of age, education, and work experience. 20 C.F.R. §§

404.1520(a)(4)(iii), (d); 416.920(a)(3)(iii), (d).

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of

the presumptively disabling impairments, the Commissioner assesses whether the

claimant retains the “residual functional capacity” (“RFC”) to perform his or her past

relevant work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(5)(i), 416.920(a)(4)(iv),

416.945(a)(5)(i). An RFC is “defined wholly in terms of the claimant’s physical ability to

perform exertional tasks or, in other words, what the claimant can still do despite his or

her physical or mental limitations.” Lewis v. Barnhart, 353 F.3d 642, 646 (8th Cir. 2003)

(internal quotations omitted); see also 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1). While

an RFC must be based “on all relevant evidence, including the medical records,

observations of treating physicians and others, and an individual’s own description of his

limitations,” an RFC is nonetheless an “administrative assessment”—not a medical

assessment—and therefore “it is the responsibility of the ALJ, not a physician, to

determine a claimant’s RFC.” Boyd v. Colvin, 831F.3d 1015, 1020 (8th Cir. 2016). Thus,

“there is no requirement that an RFC finding be supported by a specific medical

opinion.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). Ultimately, the claimant

is responsible for providing evidence relating to his RFC and the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging

for a consultative examination(s) if necessary, and making every reasonable effort to help

[the claimant] get medical reports from [the claimant’s] own medical sources.” 20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). If, upon the findings of the ALJ, it is determined the

                                               6
claimant retains the RFC to perform past relevant work, he or she is not disabled. 20

C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC does not allow the claimant to perform past relevant

work, the burden of production to show the claimant maintains the RFC to perform work

that exists in significant numbers in the national economy shifts to the Commissioner. See

Bladow v. Apfel, 205 F.3d 356, 358–59 n.5 (8th Cir. 2000); 20 C.F.R. §§

404.1520(a)(4)(v), 416.920(a)(4)(v). If the claimant can make an adjustment to other

work that exists in significant numbers in the national economy, the Commissioner finds

the claimant not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)( v). If the

claimant cannot make an adjustment to other work, the Commissioner finds the claimant

disabled. Id. At Step Five, even though the burden of production shifts to the

Commissioner, the burden of persuasion to prove disability remains on the claimant.

Stormo v. Barnhart, 377 F.3d 801, 806 (8th Cir. 2004).

III.   The ALJ’s Decision

       At Step One, the ALJ found plaintiff met the insured status requirements through

the relevant period, and she had not engaged in substantial gainful activity since

December 29, 2014. At Step Two, the ALJ found plaintiff suffers from the following

severe impairments: “status post cerebral aneurysm with subarachnoid hemorrhage and

coiling… neurocognitive disorder and …depression and anxiety.” (Tr. 17.)

       At Step Three, the ALJ concluded plaintiff does not have an impairment or

combination of impairments that meets or equals one of the presumptively disabling

impairments listed in the regulations.

                                             7
       Next, in Step Four, the ALJ determined plaintiff’s RFC. The ALJ found that

plaintiff

       has the residual functional capacity to perform a full range of work at all
       exertional levels but with the following non-exertional limitations. She can
       never climb ropes, ladders, or scaffolds; have no exposure to unprotected
       heights or hazardous machinery; is limited to simple, routine tasks with
       minimal changes in job setting and duties; have no contact with the general
       public and only occasional contact with coworkers and supervisors; and do
       no fast paced production work.

(Tr. 20). As part of this determination, the ALJ found plaintiff’s medically determinable

impairments could reasonably be expected to cause the symptoms alleged. However, the

ALJ also found that his statements concerning the intensity, persistence, and limiting

effects of these symptoms are not entirely consistent with the medical evidence and other

evidence in the record.

       Based on this RFC determination, however, the ALJ determined plaintiff cannot

perform any past relevant work.

       At Step Five, the ALJ analyzed whether plaintiff can successfully adjust to other

work. The ALJ relied on vocational expert (“VE”) testimony to determine whether jobs

exist in the national economy for an individual with the claimant’s age, education, work

experience, and RFC. The VE testified that plaintiff would be able to perform the

requirements of, for example, light exertional jobs such as housekeeper/cleaner, mail

clerk, addresser, silver wrapper, and electrode cleaner. The ALJ then found these jobs

exist in significant numbers in the national economy and concluded plaintiff is not

disabled.



                                            8
IV.    Standard of Review

       The Court must affirm the Commissioner’s decision if it is supported by

substantial evidence on the record as a whole. 42 U.S.C. §§ 405(g); 1383(c)(3).

Substantial evidence is less than a preponderance of the evidence but enough that a

reasonable person would find it adequate to support the conclusion. Johnson v. Apfel, 240

F.3d 1145, 1147 (8th Cir. 2001). This “substantial evidence test,” however, is “more than

a mere search of the record for evidence supporting the [Commissioner’s] findings.”

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007) (alteration in original) (quoting

Gavin v. Heckler, 811 F.2d 1195, 1199 (8th Cir. 1987)). The Court must also consider

any evidence that fairly detracts from the Commissioner’s decision. Id. “[I]f there is

substantial evidence on the record as a whole, [the Court] must affirm the administrative

decision, even if the record could also have supported an opposite decision.” Weikert v.

Sullivan, 977 F.2d 1249, 1252 (8th Cir. 1992). In reviewing whether the ALJ’s decision

was supported by substantial evidence, this Court does not substitute its own judgment

for that of the ALJ—even if different conclusions could be drawn from the evidence, and

even if this Court may have reached a different outcome. McNamara v. Astrue, 590 F.3d

607, 610 (8th Cir. 2010).

V.     Discussion

       Plaintiff’s two arguments in favor of reversal are that (1) the psychiatric review

technique, or paragraph B criteria, is not analyzed correctly, and (2) the decision fails to

comply with the Polaski factors because the agency decision is based on speculative

surmise as to the practice of medicine.

                                              9
       A.     Psychiatric review technique

       Plaintiff argues that the psychiatric review technique (“PRT”) is not analyzed

correctly because it is based upon plaintiff’s condition “prior to the brain insult brought

about by aneurysm and the consequent injury.” (#9 at 4.) Although the ALJ discussed

plaintiff’s condition before the aneurysm, the ALJ specifically recognized that her

education and work history was completed prior to the aneurysm. However, the evidence

is still relevant because it reflects plaintiff’s life-long cognitive functioning. Her IQ and

memory scores, though low-average, do not indicate disabling conditions. Further,

plaintiff did not display memory deficits that would prevent her from performing the job

delineated by the ALJ’s RFC finding. Although Ms. Burner found plaintiff faced

marked limitations and could not meet competitive standards, the ALJ recognized that

Burner’s findings were based upon information provided by plaintiff inconsistent with

the record and plaintiff’s own testimony. For example, plaintiff told Ms. Burner that her

doctor had not released her to work and that she did not drive. Both of those statements

are refuted by the record. Further, it was not error for the ALJ to note that Burner had not

been a treating provider or that she had been privately hired for the purpose of the

disability application. See Wagner v. Astrue, 499 F.3d 842, 848 (8th Cir. 2007).

Plaintiff’s characterization of the ALJ’s analysis as a “smear” is not only false, but is

itself a smear. This Court admonishes plaintiff’s counsel to refrain from this and other

slanderous language that he has employed throughout his brief.

       Plaintiff further states that it was error for the ALJ to find that plaintiff was cleared

for return to work and that she failed to complain about memory impairment at medical

                                              10
encounters with treating providers.    Again, these findings are supported by substantial

evidence. Plaintiff suggests that it was unreasonable for the ALJ to conclude plaintiff

had been released to work because the ALJ herself concluded plaintiff was not able to

return to her waitressing job. Plaintiff also states that the “medical notation is

ambiguous.” The Court disagrees. The medical notation states plaintiff requested a letter

to be released back to work and that such a letter was faxed. That is not ambiguous.

Plaintiff’s speculation as to what this could have meant (whether plaintiff was cleared to

do any work versus her prior work) is an irrelevant exercise. The ALJ did not determine

plaintiff could return to work as a waitress or a bartender; in fact, the ALJ’s RFC finding

is quite limited and qualifies her for jobs far less demanding than plaintiff’s former work.

       Plaintiff suggests that the ALJ incorrectly concluded that plaintiff’s allegations of

memory and concentration difficulties did not have support in the record and that, as a

result, she incorrectly concluded the difficulties did not constitute “marked” limitations.

Although plaintiff testified that she has memory and concentration problems, evidence in

the medical record is thin. Her neurosurgeon assessed her concentration and memory as

“impaired” without further explanation. No provider ever recommended treatment for

any such impairment, and plaintiff apparently never sought any treatment. Despite this,

however, the ALJ did account for plaintiff’s reported memory and concentration

problems by including reference to them in her RFC finding. The memory and

concentration impairments were thus not ignored; rather the substantial evidence in the

record as a whole supports the ALJ’s finding.



                                              11
       B.     Speculation

       Next, plaintiff argues the ALJ did not comply with Polaski factors because she

says the decision is based on “speculative surmise as to the practice of medicine,

particularly with respect to memory impairment.” The Polaski factors require that the

ALJ give full consideration to the claimant’s subjective complaints, even where the

objective medical evidence does not fully support them. Polaski v. Heckler, 739 F.2d

1320 (8th Cir. 1984). The evidence to be considered include the claimant’s prior work

record and observations by third parties and treating and examining physicians relating

to, e.g., the claimant's daily activities; the duration, frequency and intensity of the pain;

precipitating and aggravating factors; dosage, effectiveness and side effects of

medication; and functional restrictions. Id.

       Plaintiff argues that the ALJ’s decision instead “engages in speculative surmise as

to what the practice of medicine would require, or what a claimant like Ms. Maddalone

reasonably would do, given certain circumstances.” (#9 at 11.) Plaintiff includes as

examples of the ALJ’s speculation: (1) that Dr. Callison did not recommend treatment

for memory impairment, (2) that plaintiff’s requesting a tubal ligation shows she was

capable of making logical choices, (3) that the obstetrician would not have performed a

tubal ligation and might have consulted a social worker if the doctor had concerns about

plaintiff’s capacity, (4) that plaintiff’s IQ and memory scores were not commonly

disabling, and (5) that plaintiff would not have been cleared to work or be able to drive or

take care of young children if she were truly disabled. Plaintiff also criticizes the ALJ for

typographical and other non-substantive errors.

                                               12
       Neither the typographical errors nor the ALJ’s various observations constitute

reversible error. The ALJ did not rely only on those observations, some of which are

surely permissible regardless. For example, it is true that an IQ of 84 is not per se

disabling. See 20 C.F.R. pt. 404, subpt. P, app. 1 § 12.05. Reviewing the record as a

whole, substantial evidence exists to support the ALJ’s decision. The ALJ determined

that the plaintiff had a brain injury and that she had some mental impairments as a result.

The ALJ limited plaintiff to simple, routine tasks with minimal changes in job setting and

duties, no contacts with the general public, only occasional contact with coworkers and

supervisors, and no fast-paced production work. The ALJ gave ample reasons to

discount Ms. Burner’s opinion, including that it appeared based on the inaccurate

statements that plaintiff made to Burner. For example, plaintiff told Burner she could not

drive or adequately care for her children and that she was isolated from her friends.

However, she testified a month later at the hearing that friends come over, that she has a

car, and she could drive if she needed to. She cares for her newborn and two older

children at home. Her application form states she prepares food daily and she drives to

see her parents or close friends, and the form and treatment records show she needs no

help with activities of daily living. Finally, plaintiff never sought treatment for her

memory deficits. Such a consideration is proper, as a claimant’s “failure to seek medical

assistance for her alleged ... impairments contradicts her subjective complaints of

disabling conditions and supports the ALJ’s decision to deny benefits.” Gwathney v.

Chater, 104 F.3d 1043, 1045 (8th Cir. 1997); see also Milam v. Colvin, 794 F.3d 978,

985 (8th Cir. 2015) (citing id.).

                                             13
      The Court defers to the ALJ’s determination, which is supported by substantial

evidence.

VI.   Conclusion

      This Court’s review is limited to determining whether the ALJ’s findings are

based on correct legal standards and supported by substantial evidence. It does not

substitute its own judgment for that of the ALJ. McNamara, 590 F.3d at 610. Having

found the ALJ’s conclusions were supported by substantial evidence and that legal

standards were correctly applied, this Court affirms the ALJ’s decision.

      Accordingly,

      IT IS HEREBY ORDERED that the Commissioner’s decision is AFFIRMED,

and plaintiff’s complaint (#1) is DISMISSED with prejudice. A separate judgment will

accompany this Order.



      Dated this 27th day of March, 2020.



                                                 STEPHEN N. LIMBAUGH, JR.
                                                 UNITED STATES DISTRICT JUDGE




                                            14
